Conviction is for burglary; punishment is assessed at confinement in the State Penitentiary for two years.
This is a companion case to Cause No. 19446 [which see, below]. The same appellant's conviction was there sustained for cattle theft in an opinion this day handed down but not yet reported. An examination of this record discloses that the same questions were presented and disposed of in the opinion rendered therein.
For the reasons there stated, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.